Citation Nr: 1221112	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-36 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether a rating reduction from 100 percent to 40 percent effective September 14, 2009, for prostate cancer residuals was proper. 

2.  Entitlement to an initial rating greater than 40 percent between September 14, 2009, and March 24, 2011, and an initial rating greater than 60 percent thereafter, for prostate cancer residuals.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1989, including in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted the Veteran's claim of service connection for prostate cancer residuals and assigned a zero percent rating effective September 28, 2004.

This matter also is on appeal of a September 2006 rating decision in which the RO assigned a 100 percent rating effective September 28, 2004, and a zero percent rating effective January 1, 2005, for the Veteran's service-connected prostate cancer residuals following surgery.  See 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528 (2011).

In December 2009, the RO assigned a 40 percent rating for the Veteran's service-connected prostate cancer residuals effective September 14, 2009.  In February 2011, the AMC restored the original 100 percent rating for prostate cancer residuals and reduced the rating to 40 percent effective September 14, 2009.  In April 2012, the Appeals Management Center assigned an increased 60 percent rating for prostate cancer residuals, effective March 24, 2011.  The Veteran has continued to disagree with the initial ratings assigned for his service-connected prostate cancer residuals.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for depression, including as secondary to service-connected prostate cancer residuals, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed this claim on a signed VA Form 21-4138 which was date-stamped as received by the RO in Wichita, Kansas, on November 29, 2010.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

As will be explained below in greater detail, the Board finds that the rating reduction from 100 percent to 40 percent effective September 14, 2009, for prostate cancer was improper and is now void.  Therefore, this rating reduction claim must be remanded for adjudication in accordance with the proper procedures for rating reductions.  See generally 38 C.F.R. § 3.105(e) (2011).  The rating reduction claim and the issue of entitlement to an initial rating greater than 40 between September 14, 2009, and March 24, 2011, and an initial rating greater than 60 percent thereafter, for prostate cancer residuals, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In February 2011, the AMC reduced the disability rating from 100 percent to 40 percent effective September 14, 2009, for the Veteran's service-connected prostate cancer residuals.

2.  The Veteran was not given notice of the proposed reduction in the disability rating assigned for his service-connected prostate cancer from 100 percent to 40 percent effective September 14, 2009, a 60-day period to appeal the proposed reduction, or an opportunity for a pre-determination hearing on the proposed rating reduction.


CONCLUSION OF LAW

The rating reduction from 100 percent to 40 percent effective September 14, 2009, for prostate cancer residuals was improper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.103(b)(2), 3.105(e), 3.159, 4.1, 4.7, 4.115b, Diagnostic Code (DC) 7528 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  As will be explained below, the Board finds that the rating reduction from 100 percent to zero percent effective January 1, 2005, for prostate cancer residuals was improper.  Because the disability rating assigned for service-connected prostate cancer residuals was reduced improperly, rendering the rating reduction void, and because this claim is being remanded for adjudication in accordance with the proper procedures for rating reductions, the Board also finds that no further discussion of the VCAA is necessary with respect to this claim.

Rating Reduction Claim

As noted above, in April 2005, the RO granted service connection for prostate cancer residuals and assigned a zero percent rating effective September 28, 2004.  In September 2006, the RO assigned a 100 percent rating effective September 28, 2004, and a zero percent rating effective January 1, 2005, for service-connected prostate cancer residuals.  In December 2009, the RO assigned a 40 percent rating effective September 14, 2009, for service-connected prostate cancer residuals.

This case was previously before the Board in February 2011.  At that time, the Board held that the rating reduction from 100 percent to zero percent effective January 1, 2005, for prostate cancer residuals was improper.  Subsequently, the Appeals Management Center (AMC) restored the 100 percent disability rating effective January 1, 2005, and assigned a 40 percent disability rating effective September 14, 2009.

In reviewing the file, the Board notes that the AMC did not follow the procedures outlined by the applicable regulations in reducing the disability rating from 100 percent to 40 percent effective September 14, 2009, for the Veteran's prostate cancer residuals.

The Board notes that, under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2011).  

For rating reductions of VA compensation, under 38 C.F.R. § 3.105(e), where a lower rating would result in a reduction of discontinuance of compensation payments, as in this case, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address or record of the proposed rating reduction and furnished detailed reasons for this action.  He or she also will be given 60 days to present additional evidence why the proposed rating reduction should not be implemented and to show that compensation payments should continue at their current level.  Final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action has expired.  See 38 C.F.R. § 3.105(e) (2011).  The beneficiary also will be informed that he or she will have an opportunity for a pre-determination hearing concerning the proposed rating reduction provided that any hearing request is received by VA within 30 days from the date of the notice.  See 38 C.F.R. § 3.105(i) (2011).

The Board finds that the evidence supports a finding that the rating reduction from 100 percent to 40 percent effective September 14, 2009, for service-connected prostate cancer residuals was improper.  The AMC improperly reduced the disability rating assigned for the Veteran's service-connected prostate cancer residuals because it failed to follow the procedures for rating reductions outlined in 38 C.F.R. § 3.105(e).  A review of the Veteran's claims file clearly shows that the AMC failed to follow any of the procedures for rating reductions in VA compensation claims found in 38 C.F.R. § 3.103(b)(2) or in 38 C.F.R. § 3.105(e).  See generally 38 C.F.R. §§ 3.103(b)(2), 3.105(e) (2011).  The Veteran was not given notice of the proposed reduction in the disability rating assigned for his service-connected prostate cancer, a 60-day period to appeal the proposed reduction, or an opportunity for a pre-determination hearing on the proposed reduction.  See 38 C.F.R. §§ 3.105(e), (i) (2011).  Rather than providing any notice to the Veteran that the disability rating assigned for his service-connected prostate cancer residuals would be reduced, the AMC simply reduced the 100 percent rating to 40 percent effective September 14, 2009, in the February 2011 rating decision.  The only notice that the Veteran received of the rating reduction for his service-connected prostate cancer residuals was when he received a copy of the February 2011 rating decision.  

Additionally, the AMC failed to follow the procedures found in 38 C.F.R. § 4.115b, DC 7528, for reducing disability ratings for prostate cancer.  See 38 C.F.R. § 4.115b, DC 7528 (2011).  DC 7528 provides that any reduction in the disability rating assigned for prostate cancer from 100 percent "shall be subject to the provisions of § 3.105(e)."  Id. (Emphasis added).  There is no discretion in DC 7528 for the AMC not to follow the procedures for rating reductions outlined in 38 C.F.R. § 3.105(e) when, as in this case, it reduced the disability rating assigned for the Veteran's service-connected prostate cancer residuals from 100 percent.  This is so even when the reduction is imposed contemporaneous with the retroactive assignment of the 100 percent rating, as in the instant case.  Rather than following the procedures in DC 7528 for reducing ratings for service-connected prostate cancer or, more broadly, for compensation claims in 38 C.F.R. § 3.105(e), the AMC appears to have relied on a September 2009 VA examination report as support for its decision to reduce the disability rating assigned for the Veteran's service-connected prostate cancer residuals from 100 percent to 40 percent effective September 14, 2009.  It appears that the RO reduced the disability rating assigned for the Veteran's service-connected prostate cancer residuals based on its review of this medical evidence.  Given the non-discretionary language concerning rating reductions found in DC 7528 and in 38 C.F.R. § 3.105(e), however, the Board finds that the AMC's decision in this case to rely on the September 2009 VA examination report rather than following the procedures for rating reductions in DC 7528 and in 38 C.F.R. § 3.105(e) constitutes reversible error.  Because the AMC clearly failed to follow the procedures for rating reductions in this case, the Board finds that the reduction from 100 percent to 40 percent effective September 14, 2009, for service-connected prostate cancer residuals was improper.  

The Board does not hold, nor does it intend to suggest, in this decision that the Veteran is entitled to restoration of a 100 percent rating for service-connected prostate cancer residuals effective September 14, 2009.  Nor has the Board found that the Veteran is entitled to a 100 percent rating for service-connected prostate cancer residuals effective from September 14, 2009, through the date of this decision.  The Board's decision in this case is limited to finding that the rating reduction from 100 percent to 40 percent effective September 14, 2009, for service-connected prostate cancer was improper and is now void.  The Board also finds that additional development is required before the rating reduction from 100 percent to 40 percent for service-connected prostate cancer can be adjudicated in accordance with the proper procedures for rating reductions found in 38 C.F.R. § 3.105(e).  See 38 C.F.R. § 3.105(e) (2011).


ORDER

The rating reduction from 100 percent to zero percent effective September 14, 2009, for prostate cancer residuals was improper and is now void.


REMAND

The Board observes that the Veteran's service-connected prostate cancer currently is evaluated as 100 percent disabling effective September 28, 2004, 40 percent disabling effective September 14, 2009, and as 60 percent disabling effective March 24, 2011, by analogy to 38 C.F.R. § 4.115b, DC 7528.  See 38 C.F.R. § 4.115b, DC 7528 (2011).  In this case, as discussed above, the AMC did not follow the procedures outlined in the Note following DC 7528 for rating reductions when it reduced the disability rating from 100 percent to 40 percent effective September 14, 2009, for the Veteran's service-connected prostate cancer residuals.  It is undisputed that the Veteran was not provided with the due process notification as is required by DC 7528 and 38 C.F.R. § 3.105(e).  Because the Veteran is unrepresented, it was imperative that he be afforded this due process.  Id.  Given the foregoing, the Board concludes that, on remand, the RO/AMC must follow the procedures outlined in 38 C.F.R. § 3.105(e), prior to reducing the disability rating assigned for the Veteran's service-connected prostate cancer residuals.  See also 38 C.F.R. § 4.115b, DC 7528 (2011).

The Board additionally notes that in February 2011, this claim was remanded to afford the Veteran the due process notice required by 38 C.F.R. § 3.105(e).  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the due process development requested in the February 2011 remand has not been performed, additional remand is required.

Because adjudication of the Veteran's rating reduction claim likely will affect adjudication of his higher initial rating claim for prostate cancer residuals, the Board also finds that the Veteran's higher initial rating claim is inextricably intertwined with the rating reduction claim.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's higher initial rating claim for prostate cancer residuals is deferred.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must follow the procedures for rating reductions outlined in 38 C.F.R. § 3.105(e).  See 38 C.F.R. § 3.105(e) (2011).  The Veteran also should be advised of his right to have a pre-determination hearing at the RO, pursuant to 38 C.F.R. § 3.105(i).  See 38 C.F.R. § 3.105(i) (2011).  A copy of all notices sent to the Veteran regarding the rating reduction and any rating decision(s) proposing the rating reduction and/or implementing the proposed rating reduction, must be included in the claims file.

2.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


